CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this "Agreement") is made by and between Nomadic
Collaboration International, Inc., a Nevada corporation (the "Company"), and
MCSI Consulting Services Inc. (the "Consultant"), and made effective as of the
9th day of April 2002.

RECITALS

A. The Consultant has significant experience in providing consulting services
related to the strategic planning, corporate finance, technology solutions and
general business management to business owners that either are or want to be
part of the wireless technology industry.

B. The Company is in the business of developing and operating corporate or
enterprise application software or services that provide nomadic, mobile,
wireless or other collaboration, and other business enterprise software
applications, wirelessly, through the Internet or otherwise (the "Business").

C. The Company wishes to retain the services of Consultant and Consultant wishes
to provide services to the Company as a consultant in the development and
execution of the Company's business plan, on behalf of the Company.

D. The Company and Consultant intend that neither their relationship nor any
provision of this Agreement shall be interpreted as creating an
employer-employee, master-servant, agency, partnership or joint venture
relationship between them, and that Consultant will conduct the services
specified under this Agreement as an independent contractor.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein, the parties agree as follows:

1. Consulting Services and Hours Required

.



(a) Consultant agrees to provide the Company with such services or advice,
analysis and expertise regarding the promotional, marketing, financial,
operational, development and execution or other aspects of the Business (the
"Services").

(b) Consultant agrees to provide the aggregate number of hours in delivering the
Services during the term of this Agreement to fulfill its responsibilities as
reasonably requested by the Board of Directors of the Company.

(c) Consultant agrees that the Services will be provided solely by Raymond
Polman or such other person as may be agreed to in writing from time to time
during the term of this Agreement by both parties.

2. Compensation.

As consideration for the performance of the Services by Consultant in accordance
with the terms of this Agreement, the Company shall pay Consultant as follows:



(a) the amount of USD$7,500.00 per month in advance;

(b) the Company shall grant to the Consultant 500,000 incentive stock options to
purchase common shares of the Company at a price and with such vesting
provisions as to be determined by the Board of Directors of the Company.

3. Office Space and Expenses. Consultant shall be based in Vancouver, BC, but
shall be performing the Services at sites to be determined by the Company. The
Company agrees to reimburse Consultant for all reasonable travel and business
expenses incurred by Consultant in connection with the performance of the
documentation to the Company may be reasonably requested ("Expenses").

4. Term. The term of this Agreement shall commence on the date hereof and shall
continue for a period of one (1) year unless renewed pursuant to Paragraph 10
(the "Term") or terminated pursuant to Paragraph 11.

5. Benefits: Insurance. Consultant is not an employee of the Company and is not
entitled to participate in any plans, arrangements, or distributions by the
Company for its employees including, but not limited to, pension, profit
sharing, bonus, medical insurance, dental insurance, life insurance, disability
insurance, vacation and/or sick leave plans or arrangements. Consultant hereby
waives any right it may subsequently be deemed to have to any such benefits of
the Company in the event that its status is characterized in a way that would
otherwise entitle it to such benefits.

6. Independent Contractor: Payment of Taxes and Fees: Qualifications

.



(a) The parties understand and agree that Consultant is an independent
contractor engaged in the operation of its own business ant that Consultant
shall not be considered an employee, servant or agent of, or partner or venturer
with, the Company for any purpose whatsoever. The parties further agree that
Consultant has no general authority to enter into any contract, assume any
obligations or make any warranties or representations on behalf of the Company
except as otherwise specifically authorized by the Company. In addition,
Consultant shall not hold itself out or otherwise represent itself as an
employee, servant or agent of, or partner or venturer with, the Company except
as otherwise specifically authorized by the Company.

(b) To the extent provided by law, Consultant shall have the sole and absolute
discretion and judgment as to the manner and means of carrying out its business
activities. The Company shall have no right to control or direct and shall in
fact exercise no control over Consultant's duties hereunder and shall not have
any say in the details or manner in which the duties are carried out. Consultant
shall provide proof to the Company, if requested, that it has obtained all
necessary licenses, paid all necessary fees, filed all necessary tax returns,
paid all income, self employment and excise taxes or other taxes necessary, and
filed and paid all premiums necessary and consistent with its status as an
independent contractor. Consultant shall hold harmless and defend the Company
against all claims, losses and damages arising from or connected with the breach
of its obligations under this provision.

Consultant shall, at its own expense, pay all fees arising directly out of its
performance of this Agreement. Persons performing work for Consultant in
accordance with this Agreement are employees of Consultant and Consultant is
solely responsible for payment of all payroll taxes, benefits, worker's
compensation, trust fund contributions and other deductions, withholdings and
contributions under applicable laws and agreements pertaining to other persons
performing work for Consultant in accordance with this Agreement. Upon request
of the Company, Consultant shall provide proof of having made such payments,
contributions, deductions and withholdings. The Company shall not be responsible
for any payments, benefits, contributions, deductions or withholdings with
regard to employees of Consultant.

(d) Consultant represents and warrants that Consultant has the expertise,
qualifications, training and capability to perform the Services. Consultant is
solely responsible for the training of any employees of Consultant assigned to
perform services in accordance with this Agreement.

7. Confidentiality: Non-Solicitation/Compete

.



(a) Consultant acknowledges that the Company's business and future success
depends on preservation of trade secrets and other confidential, proprietary
information concerning the Company, its affiliates, its celebrity sponsors,
product or service endorsers, participants in the Company's marketing,
nutritional and health care programs and customers ("Secrets"). These Secrets
include, without limitation: all business plans and marketing strategies,
relationships developed in the course of the Business; information concerning
existing and prospective markets and customers; financial information;
information concerning the development of new products and services; and
technical and non-technical data related to software programs, designs,
specifications, compilations, inventions, improvements, methods, processes,
procedures and techniques; provided, however, that the phrase does not include
information that (a) was lawfully in Consultant's possession prior to disclosure
of such information by the Company; (b) was, or at any time becomes, available
in the public domain other than through a violation of this Agreement; (c) is
documented by Consultant as having been developed by Consultant outside the
scope of Consultant's Service and independently; or (d) is furnished to
Consultant by a third party not under an obligation of confidentiality to the
Company. Consultant agrees to protect and preserve these Secrets as confidential
both during and indefinitely after the term of this Agreement, whether the
Secrets are contained in a tangible medium, or merely remembered, whether wholly
or partly developed by Consultant or provided to Consultant. Consultant will
disclose, in whole or in part, in public or in private, any of these secrets
except as specifically directed by the Company.

(b) Consultant shall neither use nor allow any other person to use any of the
Secrets in any way, except for the benefit of the Company. All tangible material
containing or in any way disclosing any Secret is the company's exclusive
property, shall not be removed from the premises of the Company without specific
consent from the Company and shall be returned to the Company on the termination
of this Agreement, or at any earlier request of the Company. At such time,
Consultant shall also assemble all tangible items of work-in-progress, notes,
plans, and other materials related in any way to the Services and shall promptly
deliver such material to the Company.

(c) During the period beginning on the date hereof and ending one (1) year after
the termination of Consultant's engagement with the Company, the Consultant
covenants and agrees that the Consultant shall not:

(i) directly or indirectly manage, operate, control, serve as a consultant to,
be employed by, participate in, own or invest in any business which competes
directly with the Business of the Company (except for the passive ownership of
up to 5% of the common stock of any publicly-traded company);

(ii) hire, offer to hire, entice away or in any other manner persuade or attempt
to persuade any officer, employee or agent of the Company to alter or
discontinue his or her relationship with the Company;

(iii) directly or indirectly solicit, divert, or attempt to solicit, circumvent
or divert any customers, celebrity sponsors, participants in the Company's
marketing, sales or nutritional programs or business the Company; or

(iv) directly or indirectly solicit, divert, or in any other manner persuade or
attempt to persuade any supplier or the Company to alter or discontinue its
relationship with the Company.

 

The Company and the Consultant agree that this provision does not impose an
undue hardship on the Consultant and is not injurious to the public; that this
provision is necessary to protect the valuable goodwill and the business of the
Company; that the nature of the Consultant's responsibilities with the Company
under this Agreement require the Consultant to have access to confidential
information which is valuable and confidential to the Company; and that the
scope of this Section is reasonable in terms of length and geographic scope.

(d) Consultant acknowledges and agrees that the covenants contained in this
Paragraph 7 shall supplement, rather than replace, any other rights or remedies
the Company may have under applicable law for the protection of its properties,
trade secrets and Business.

(e) During the term of this Agreement and for an indefinite period following its
termination, Consultant will not directly or indirectly make statements or take
actions that tend to disparage the reputation of the Company to third parties.
During the term of this Agreement and for an indefinite period following its
termination, the executive officers of the Company will not directly or
indirectly make statements or take actions which tend to disparage the
reputation of the Consultant to third parties, provided, however, that this
provision does not in any way restrict the Company from reporting to investors
and others or taking action as appropriate in the normal course of business.

8. Proprietary Rights

. All ownership, copyright, patent, trade secrecy, works, inventions,
improvements, discoveries, processes or other properties made or conceived by
Consultant during the term of this Agreement (or within six (6) months
thereafter) which relate to the Services, or which result from any work
performed by Consultant for the Company, or which make use of the Company's
services, equipment, supplies, facilities or trade secrets (the "Rights and
Properties"), shall be the rights and property solely of the Company, whether
developed independently by Consultant or jointly with others, and whether or not
the Company uses, registers, or markets the same. Consultant hereby transfers
and assigns to the Company all of the foregoing, whether now existing or
hereafter coming into existence. Consultant hereby waives any and all "moral
rights" that may be applicable to any of the foregoing, for any and all uses,
alterations, and exploitation thereof by the Company or its successors, assigns,
or licensees.



9. Certain Remedies

. The harm to the Company from any breach of Consultant's obligations under or
related to Paragraphs 7 and 8 may be difficult to determine and may be wholly or
partially irreparable. Thus, the Company may enforce such obligations by seeking
an injunction as well as by damages and other appropriate relief. Consultant
further agrees that any profits made in violation of Paragraphs 7 or 8 shall be
held in constructive trust for the Company.



10. Renewal

: The Agreement may be renewed on written consent of the parties.



11. Termination

. Except as provided in Paragraph 12, this Agreement and the rights and
obligations of the parties hereunder shall immediately terminate upon the
expiration of the Term. Consultant may terminate this Agreement if payments and
grants pursuant to Paragraph 2 are not kept current. The Company may have a 21
day period to cure any defects in this regard. Nonetheless, Consultant shall be
entitled to full compensation due pursuant to this Agreement including monthly
amounts and stock options.



12. Survival

. Notwithstanding the provisions of Paragraph 11, the provisions of Paragraphs
2, 7, 8, 9, 11, 12, 13, 14, 18 and 19 shall survive the termination of this
Agreement.



13. Savings Clause

. If any provision of this agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including without limitation,
the duration of such provision, its geographical scope or the extent of the
activities prohibited or required by it, then, to the full extent permitted by
law (a) all other provisions hereof shall remain in full force and effect in
such jurisdiction and shall be liberally constructed in order to carry out the
intent of the parties hereto as nearly as may be possible, (b) such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision hereof, and (c) any court or arbitrator
having jurisdiction thereover shall have the power to reform such provision to
the extent necessary for such provision to be enforceable under applicable law.



14. Applicable Law

. This Agreement will be governed and construed in accordance with the laws of
the state of Washington. The parties submit to and accept the exclusive
jurisdiction of the courts of the state of Washington with respect to any legal
action or proceeding which may be brought at any time relating in any way to
this Agreement. .



15. Further Assurances

. The parties shall execute and deliver such further instruments and do such
further acts and things as may be required to carry out the intent and purpose
of this Agreement.



16. Entire Agreement: Amendment.

This Agreement expresses the complete understanding of the parties with respect
to the subject matter hereof and supersedes any and all prior oral and written
communications and understandings related thereto. This Agreement may not be
modified or amended except by an instrument in writing signed by the parties
hereto.



17. Assignment.

The Company may not assign its rights, duties, and obligations under this
Agreement. Consultant may not assign any of its rights, duties, or obligations
hereunder without the Company's express written consent. Consultant will not use
any employees, agents or subcontractors in Consultant's performance of the
Services without the prior written consent of the Company and, if such written
consent is given, Consultant shall require each person to execute a written
agreement binding such person to the terms of this Agreement.



18. Attorney's Fees.

In any action brought to enforce or interpret this Agreement, the prevailing
party shall be entitled to receive from the other party reasonable attorney's
fees and expenses incurred in connection with such action or arbitration.



19. Arbitration.

All disputes relating to this Agreement and the relationships of the parties
hereunder shall be settled and finally determined by mandatory arbitration in
Seattle and in accordance with the Rules of Commercial Arbitration of the
American Arbitration Association or its successor; or in any case where the
American Arbitration Association, or its successor, is not in existence or fails
or refuses to act within a reasonably prompt period of time (but in no event
exceeding sixty (60) days) from the date a request for arbitration is filed, the
arbitration shall proceed in accordance with the laws relating to arbitration
then in effect in the State of Washington as the same may be amended or
superseded from time to time. The judgment upon the award rendered in such
arbitration shall be final and binding upon the parties and may be entered in
any court having jurisdiction thereof.



20. Notices.

All notices required or permitted hereunder shall be given in writing and
delivered in person, transmitted by facsimile, or sent by registered or
certified mail, postage prepaid, or by reliable courier service to the parties
at the respective addresses stated below, or to such other address as a party
may subsequently specify. Notices will be effective upon the earlier or receipt
or the second business day after sending.



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of this day
of April 2002.

.

CONSULTANT: MCSI Consulting Services Inc.

By: /s/ Raymond Polman

COMPANY: Nomadic Collaboration International Inc.

By: /s/ signed